Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is drawn to a composition comprising a microcapsule formed under acidic conditions, the microcapsule comprising: (a) a core composition comprising at least one hydrophobic active ingredient and an unreacted amount of an epoxy, an epoxide curing agent, an isocyanate, and an organofunctional silane; and (b) a wall material surrounding a portion of the core composition, the wall material comprising: i. one or more of a first reaction product of a first reactant comprising an amine and a second reactant which is at least one member selected from the group consisting of the epoxy, the epoxide curing agent, the isocyanate, and the organofunctional silane; and ii. a second reaction product of the first reactant amine with a third reactant comprising a copolymer of maleic anhydride;
and a process for preparing such compositions.
Although compositions comprising microcapsules with  shells containing reaction product of amine and at least one reactant from the claimed group are known in the art, see, for example, US 4,626,471, US PGPub2008/0103265  US PGPub 2002/169233, US PGPUb 2018/0015009, the prior art of record does not disclose microcapsules with shells comprising a reaction product od amine with at least one second reactant as claimed and the core comprising an unreacted amount of an epoxy, an epoxide curing agent, an isocyanate and an organofunctional silane and a shell comprising second reaction product of the first reactant amine with a third reactant comprising a copolymer of maleic anhydride.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



/IRINA S ZEMEL/Primary Examiner, Art Unit 1765